Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 38 requires “identifying one or more candidate beams that are candidates for serving a wireless communication device that is served by a serving beam of the source access node; identifying non-conflicting subsets of reference signals, from a defined set of reference signals, wherein each subset corresponds to a respective candidate beam and the subsets are non-conflicting with respect to each other and with respect to one or more reference signals allocated at the serving access node for reference-signal transmission in the serving beam; transmitting one or more requests for one or more candidate access nodes that control the one or more candidate beams, the one or more requests indicating the non- conflicting subsets of reference signals as being eligible for allocation for reference-signal transmission in the respective candidate beams; receiving one or more responses from the one or more candidate access nodes, the one or more responses indicating the reference-signal allocations made by the one or more candidate access nodes for reference-signal transmissions in the one or more candidate beams; and transmitting signaling to the wireless communication device, instructing the wireless communication device to measure and report radio link quality with respect to the one or more candidate beams, according to the reference-signal allocations.”

 	The prior art of record (in particular, Park et al (US 2016/0036571) (hereinafter Park) does not disclose, with respect to claim 1, “identifying one or more candidate beams that are candidates for serving a wireless communication device that is served by a serving beam of the source access node; identifying non-conflicting subsets of reference signals, from a defined set of reference signals, wherein each subset corresponds to a respective candidate beam and the subsets are non-conflicting with respect to each other and with respect to one or more reference signals allocated at the serving access node for reference-signal transmission in the serving beam; transmitting one or more requests for one or more candidate access nodes that control the 
 	Moreover, Rajagopal et al (US 2017/0289733) (hereinafter Rajagopal) discloses the UE observes a potential conflict for its next transmission period, the UE reports the conflict to the eNodeB, which can then perform resource reselection (see Rajagopal, p. [0192], [0207]). The same reasoning applies to claim 56.  Accordingly, claims 38-43, 56 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477